Title: To James Madison from Stephen Cathalan, 13 July 1803
From: Cathalan, Stephen
To: Madison, James


					
						Sir,
						Marseilles the 13th. July 1803.
					
					I have the honor of Confirming you my Letters of the 27th. May & 9th. June last.
					On the 1st. inst: I have duly received your Circular Letter to the Consuls &ca. of the U. States with 


a Copy of the Laws of the Session of Congress, Preceeding the Last, also a Copy of the Act Supplementary to 


the Act Concerning Consuls &ca. and for the further protection of American Seamen to which I have paid due 


attention in order to act in pursuance of that law issued in the last session of Congress and relative to american 


Seamen.  I hope when put into Execution in all foreign ports, Very soon they will be all returned to the U States 


and we will not See in future Such a number who after having been discharged into foreign ports by their 


Captains, are wandering from ports to ports, as the Captains will not, now, discharge them unless they Should 


Comply to the Execution of that law.
					 to the 1st. July—
					I have already Shipped in Execution of that law Four American Seamen on board the Brig Ann of 


newyork Peter Parker, Master bound to newyork, 212 Tons burthen; I had about Seven other men arrived from the 


French West Indies or Barcelona to Ship on two other American Vessels in this Port, but an american Captain 


taking here the Command of a Vessell purchased by an american Citizen And he wanting men for that Vessell 


he will take them on board, paying them wages which will Save so many ten dollars pr man to the Government; I 


have, however, paid them 12 Cents ⅌ day till they are Shipped being destitute; I have also put into Execution that 


law for a man discharged with mutual Consent by Captn. Isaac Atkins of the Brig Mentor of Salem who has 


deposited in my hands in his presence three months wages on advance and besides his wages due to him 


which money I will employ in Conformity of the 3d. Section of that Law.
					I Therein Inclose you A State of the american Vessels Entered to & of those 


Cleared from the Ports of this district from the first January to the 30th. June ulto., also a letter 


I have received for you, Sir.
					You will also find here inclosed a Copy of the tonnage duties, which are layd on foreign merchant 


Vessells, in this Harbor, which is the same that is paid in all the ports of france to the 


Customhouse office.  There is nothing to be paid here for light money; nor in any other ports of my district.  The 


american Vessels do not pay more or less than the other foreign Vessells.  The French Vessells pay a Very 


triffling duty of tonnage and half tonnage,  this latter duty has been lately laid, to apply its 


amount to the repairs of harbors, Lighthouses, River’s &ca.  However about three 


months ago they have laid a duty of 30 Cents ⅌ bottle of Brandy Exported from the port of 


Cette, for peculiar repairs to that port.  As to the quarantine  Charges on Ships they are the 


same on the foreign ones as on the french Vessels, no longer for the ones than for the others 


all depending from whence they arrive and on the nature of the goods Composing their 


Cargoes.  We have different sorts of quarantines.  I Send you a Copy of a bill for a quarantine of observation, 


performed by the Vessell and Crew at the entrance of this harbor which quarantines are of 6 a 15 days, some 


time 20 days.  The Vessels from West Indies have been submitted to one 


of 30 days whereof 20 days to be performed at the Island of Pomeque with the Contumacy goods to be 


landed into the Lazarett the same as if they Should Come from Turkey or Barbary; but Since it has been 


Shortened to 12 days quarantine of observation as from the United States; from Gibraltar it is generally of 15 


days.
					I beg your reference to the regulations of the Lazarett of Marseilles which I sent to Ths. Pinikering Esqr. 


Secretary of State by triplicates on the 12th. May 1799, with my printed memorials on the yellow fever which I will 


inform you of the whole.
					Just now I am informed of the arrival at the Islands of Hiéres, near Toulon of a French merchant 


Vessell from Tripoly in Barbary.  I hope the Letters She Brings Will Confirm the happy intelligence that our 


Squadron have Captured at the latter days of May the Tripoline Admiral of 36 guns as well as 4 Smaller tripoline 


Cruisers Conveyed to Malta and that now the Bey of Tripoly is begging for peace With the United States.
					We have Since about a month an English Squadron Cruizing off Toulon down to this Road of 12 men 


of War or Frigates, but hitherto, neutral Vessels and property on board have been respected by them tho’ bound 


for Marseilles, and french Vessels are often escaping to their Vigilance.
					You may rely on my Exactness to Comply to the Strict Execution by me of the Sec: 7th: and 8th. of the 


law of the 28th. February last, and the fines nor the imprisonment, in case of forfeiture will not attain me.
					I have received a letter from Rob. R. Livingston Esqr. of the 12th. July in answer to mine inclosing him 


a Copy of my Letter to the Commissary General of Policy to be forwarded to you after his Perusal, approving its 


Contents adding in the affair of the Passports you have acted with the Strictest propriety & I would 


recommend to you the utmost attention not to be imposed upon, as I Would by no means 


have our Passports openly a deception on the French Government."  In Haste I have the Honor to be most 


respectfully, Sir your most obedient humble & devoted servant
					
						Stephen Cathalan Junr.
					
					
						Please to deliver the Inclosed Letter to the President.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
